DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are presented for examination.  The Examiner acknowledges the preliminary amendment filed on January 8th, 2020.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 02/23/2021 and 04/12/2022 have been considered by the Examiner and made of record in the application file.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samson Yu (Reg. No. 37,982) on June 28th, 2022.
The application has been amended as follows: 
1.	(Currently Amended)  An information recommendation method, comprising:
constructing a retrieval relation graph, wherein the retrieval relation graph comprises a plurality of sub-retrieval relation graphs corresponding to search results obtained by using different keywords, each sub-retrieval relation graph comprises at least one connected directed edge and the at least one connected directed edge is configured to indicate a linked page node obtained by keyword search[[;]], wherein constructing the retrieval relation graph comprises:
acquiring historical search information, wherein the historical search information records session control sheets corresponding to each user from the start of the search to the end of the search during a history process;
extracting each session control sheet from the historical search information to determine the plurality of sub-retrieval relation graphs;
synthesizing the plurality of sub-retrieval relation graphs to obtain a sub-retrieval relation graph set; and
combining, according to an association of keywords, the plurality of sub-retrieval relation graphs in the sub-retrieval relation graph set to obtain the retrieval relation graph, comprises:
determining each directed edge of each sub-retrieval relation graph;
de-duplicating the determined directed edges to obtain the processed directed edges;
combining the processed directed edges according to the association of keywords to obtain the combined directed edges; and
normalizing the combined directed edges to obtain the retrieval relation graph;
receiving target keywords to be retrieved;
querying linked page nodes corresponding to the target keywords and a weight value of each linked page node from the retrieval relation graph to determine a target search list, wherein the target search list comprises a plurality of recommendation information sorted by weight values; and
displaying the target search list.
	2.	(Cancelled)
	3.	(Currently Amended)  The method as claimed in claim [[2]] 1, wherein extracting each session control sheet from the historical search information to determine the plurality of sub-retrieval relation graphs comprises:
extracting search keywords and clicked pages recorded from the start of the search to the end of the search in each session control sheet;
establishing, with a time series as a reference, a directed edge between the search keywords, and assigning a link identifier of a clicked page corresponding to each search keyword; and
establishing each sub-retrieval relation graph by using the directed edges and the link identifiers to obtain the plurality of sub-retrieval relation graphs.
4.	(Currently Amended)  The method as claimed in claim [[2]] 1, wherein extracting each session control sheet from the historical search information comprises:
determining a start time point and an end time point of each session control sheet, and an initial search keyword corresponding to the start time point and an end search keyword corresponding to the end time point; and
cutting each session control sheet in the historical search information according to the initial search keyword and the end search keyword.
	5.	(Cancelled)
	8.	(Currently Amended)  An information recommendation apparatus, comprising:
	a processor;
a memory, configured to store an executable instruction of the processor to perform:
ing a retrieval relation graph, wherein the retrieval relation graph comprises a plurality of sub-retrieval relation graphs corresponding to search results obtained by using different keywords, and each sub-retrieval relation graph comprises at least one connected directed edge and the at least one connected directed edge is configured to indicate a linked page node obtained by keyword search[[;]], wherein constructing the retrieval relation graph comprises:
acquiring historical search information, wherein the historical search information records session control sheets corresponding to each user from the start of the search to the end of the search during a history process;
extracting each session control sheet from the historical search information to determine the plurality of sub-retrieval relation graphs;
synthesizing the plurality of sub-retrieval relation graphs to obtain a sub-retrieval relation graph set; and
combining, according to an association of keywords, the plurality of sub-retrieval relation graphs in the sub-retrieval relation graph set to obtain the retrieval relation graph, comprises:
determining each directed edge of each sub-retrieval relation graph;
de-duplicating the determined directed edges to obtain the processed directed edges;
combining the processed directed edges according to the association of keywords to obtain the combined directed edges; and
normalizing the combined directed edges to obtain the retrieval relation graph;
receiving target keywords to be retrieved;
ing linked page nodes corresponding to the target keywords and a weight value of each linked page node from the retrieval relation graph to determine a target search list, wherein the target search list comprises a plurality of recommendation information sorted by weight values; and
ing the target search list.
	9.	(Cancelled)
	10.	(Currently Amended)  A non-transitory storage medium, comprising a stored program, wherein when running the stored program, a device where the storage medium is located is controlled to perform :
constructing a retrieval relation graph, wherein the retrieval relation graph comprises a plurality of sub-retrieval relation graphs corresponding to search results obtained by using different keywords, each sub-retrieval relation graph comprises at least one connected directed edge and the at least one connected directed edge is configured to indicate a linked page node obtained by keyword search, wherein constructing the retrieval relation graph comprises:
acquiring historical search information, wherein the historical search information records session control sheets corresponding to each user from the start of the search to the end of the search during a history process;
extracting each session control sheet from the historical search information to determine the plurality of sub-retrieval relation graphs;
synthesizing the plurality of sub-retrieval relation graphs to obtain a sub-retrieval relation graph set; and
combining, according to an association of keywords, the plurality of sub-retrieval relation graphs in the sub-retrieval relation graph set to obtain the retrieval relation graph, comprises:
determining each directed edge of each sub-retrieval relation graph;
de-duplicating the determined directed edges to obtain the processed directed edges;
combining the processed directed edges according to the association of keywords to obtain the combined directed edges; and
normalizing the combined directed edges to obtain the retrieval relation graph;
receiving target keywords to be retrieved;
querying linked page nodes corresponding to the target keywords and a weight value of each linked page node from the retrieval relation graph to determine a target search list, wherein the target search list comprises a plurality of recommendation information sorted by weight values; and
displaying the target search list.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chin et al. discloses systems and methods that identify relevant information for a user based on an object graph for documents and other files hosted by a document hosting system. In particular, certain embodiments of the disclosed systems and methods generate an object graph comprising interconnected nodes representing relationships among documents and other files on the document hosting system. Using the object graph, the disclosed systems and methods can identify relevant information and provide results or recommendations corresponding to that information based on a query or on user input, respectively.
Chungapalli et al. discloses methods and systems for using machine-learning extracts and semantic graphs to create structured data to drive search recommendation and discovery.  Specifically, the prior art teaches methods and systems for using a combination of semantic graphs and machine learning to automatically generate structured data, recognize important entities/keywords, and create weighted connections for more relevant search results and recommendations. For example, by inferring relevant entities, metadata results are richer and more meaningful, enabling faster decision-making for the consumer and stronger viewership for the content owner.
Yakhnenko et al. automatic discovery of new entities using graph reconciliation.  Specifically, the prior art has a memory to store a target data graph and source data graphs generated from analysis of the source documents. The system generates a cluster of source data graphs in which the cluster includes source data graphs associated with a first source entity that shares two fact tuples that have the first source entity as the subject entity and a determinative relationship as the relationship connecting the subject entity to the object entity. The cluster of source data graphs are iteratively split (230) into buckets of the source data graphs based on the fact tuples in which each iteration operates on a distinct determinative relationship. The buckets are discarded (235) from the cluster. A reconciled graph is generated by merging the source data graphs remaining in the cluster and a suggested new entity and entity relationships are generated for the target data graph based on the reconciled graph.
Kale et al. discloses processing natural language user inputs into a more formal, machine-readable, structured query representation used for making an item recommendation. Analyses of user inputs are coordinated via a knowledge graph constructed from categories, attributes, and attribute values describing relatively frequently occurring prior interactions of various users with an electronic marketplace. The knowledge graph has directed edges each with a score value based on: the conditional probabilities of category/attribute/attribute value interactions calculated from user behavioral patterns, associations between user queries and structured data based on historical buyer behavioral patterns in the marketplace, metadata from items made available for purchase by sellers used to better define buyers' requirements, and/or world knowledge of weather, locations/places, occasions, and item recipients that map to inventory-related data, for generating relevant prompts for further user input. The knowledge graph may be dynamically updated during a multi-turn interactive dialog.
Love et al. discloses extracting insightful nodes from graphs.  Specifically, a process begins by obtaining a clustered graph, wherein each of the nodes has a plurality of respective node attributes other than an identifier of the node; obtaining a designation of a given node attribute from among the plurality of node attributes; identifying a first subset of nodes of the graph as having anomalous values of the given node attribute by comparing values of the given node attribute in the first subset to a distribution of the given node attribute; identifying a second subset of nodes of the graph as having representative values of the given node attribute by comparing values of the given node attribute in the second subset to the distribution of the given node attribute; and sending instructions to a client device to display a representation of the graph.
Wang et al. discloses a query collector may be configured to receive a plurality of queries applied by a search engine to obtain corresponding search results. A graph manager may be configured to generate, based on the plurality of queries, a directed graph of nodes, each node corresponding to at least one query and connected to another node, and further configured to merge at least two of the nodes based on a similarity of corresponding queries thereof, to obtain a merged node, and generate at least one representative query representing the merged node. A suggestion generator may be configured to match a current query with a matching node of the nodes, determine that the merged node is a successor node of the matching node within the directed graph, and provide the at least one representative query as a suggested query for a future search to be conducted by the search engine.
Arshavsky et al. discloses graph query adaptation.  Specifically, the invention generates an adapted topological query from a base topological query. The adapted topological query may be generated upon detecting a pre-specified sub-graph in the base topological query. The example method may also include executing the adapted topological query on a stored graph to generate a query result.
Poblete et al. discloses generating a hyperlink-click graph.  Specifically, the prior art describes a method of ascribing scores to web documents and search queries generates a hyperlink-click graph by taking the union of the hyperlink and click graphs, takes a random walk on the hyperlink-click graph, and associates the transition probabilities resulting from the random walk with scores for each of the documents and search queries.
Bilenko et al. discloses identifying relevant information sources from user activity.  Specifically, the prior art discloses a relevant information source identification technique that exploits a combination of searching and browsing activity of many users to identify relevant resources for future queries. The technique relies on such data to identify relevant information sources for new queries. In one embodiment, the technique is term-based: past queries are decomposed into individual (possibly overlapping) terms and phrases, and the most relevant documents are identified for each phrase from the browsing patterns of users that follow the query. Then, for a new query that consists of several terms or phrases, the most relevant destinations for each term/phrase are combined to produce overall predictions of the best or most relevant sources for the new query. This allows for providing predictions for previously unseen queries, which comprise a large proportion of the overall query volume.
Akella et al. discloses selecting an optimal path through a relationship graph.  Specifically, a relationship graph of nodes representing entities and edges representing relationships among the entities is searched to find a match on search criteria, such as an individual or a company. Paths through the relationship graph to the match are identified and a relevance value is associated with each path. A node in each path is specified as a connector for the path. The connectors and relevance values may be displayed to allow a choice of paths. If more than one match is found, a selection may be made by a user. Additionally, any matches may be filtered according to privacy rules.
Allowable Subject Matter
Claims 1, 3, 4, 6, 7, 8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As amended the claims are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclosed the combination specified in independent claims 1, 8 and 10.
When taken into context the claims as a whole were not uncovered in the prior art, even further the dependent claims 3, 4, 6 and 7 are allowed as they depend upon the allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563. The examiner can normally be reached M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JORGE A CASANOVA/Primary Examiner, Art Unit 2165